Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 05/26/2021. 

Allowance

Claims (1-11), (12-17) and (21-23) are allowable.

Reason for Allowance

The cited arts of record, Katie et al. US Patent Application US 20160026713 Al (hereinafter Katie) in view of Kusumura et al. US Patent Application Publication US 20100281030 Al (hereinafter Kusumura) and further in view of Kaiser et al. US Patent Application Publication US 20080162777 Al (hereinafter Kaiser) and further in view of Nielsen. US Patent Application US 7636732 B1 (hereinafter Nielsen) and further in view of Goldman. US Patent Application US 8775517 B1 (hereinafter Goldman) teaches creating wrapped content.
Claims ((1-11), (12-17) and (21-23) are allowable. Independent claims 1, 12 and 21 are allowable because the prior arts of record do not teach indexing a document tags and receiving a tag type associated with the tag wherein the tag contains data representing a user interaction of one or 
The cited arts of record, Katie et al. US Patent Application US 20160026713 Al (hereinafter Katie) in view of Kusumura et al. US Patent Application Publication US 20100281030 Al (hereinafter Kusumura) and further in view of Kaiser et al. US Patent Application Publication US 20080162777 Al (hereinafter Kaiser) and further in view of Nielsen. US Patent Application US 7636732 B1 (hereinafter Nielsen) and further in view of Goldman. US Patent Application US 8775517 B1 (hereinafter Goldman) do not explicitly disclose, teach, or suggest the claimed limitations of:
Claim 1.
the tag contains data representing a user interaction of one of the users represented by one of the nodes in the graph based index with items stored in a computer network and represented by another node in the graph based index;
the tag type contains data indicating an addition of the node representing the tag to the graph based index to be connected to the another node representing the one of the content items via an edge, or deletion of the node representing the tag from being connected to the another node representing one of the content items in the graph based index

modifying one or more relationships between the node representing the tag and the another node representing the one of the content items in the graph based index according to the tag type containing the data indicating an addition of the node representing the tag to be connected to the another node representing the one of the content items via the edge or from being disconnected to the another node representing the one of the content items in the graph-based index.

Claim 12.
a tag containing data representing a user interaction by a user with a content item accessible via the computer network, the tag being representable by a node in a graph based index having another node representing the content item and a further node representing the user both individually connectable to the node corresponding to the tag via an edge;
a corresponding tag type containing data indicating an addition of the node representing the tag to the graph based index to be connected to the another node representing the content item or the further node representing the user via the edge or from being connected to the another node representing the content item in the graph based index;
determine whether the tag already exists in a text based index;
in response to determining that the tag does not exist in the text based index that also references the content item corresponding to the another node in the graph based index, add the tag as a tag document in the text based index;

Claim 21. 
a tag containing data representing a user interaction by a user with the content document, the user interaction including one or more of viewing, clicking, or liking the content document, the document with the identification and a further node representing the user individually connectable to the node corresponding to the tag via an edge;

a tag type containing data indicating an addition of the node representing the tag to the graph based index to be connected to the another node representing the content item via the edge or a deletion of the node representing the tag from being connected to the another node representing the content document in the graph based index;

using the retrieved tag identifier and the document identifier, modifying a relationship between the node representing the tag and the another node representing the content document in the graph based index according to the tag type containing the data indicating an addition of the node representing the tag to the graph based index to be connected to the another node representing the content item via the edge or a deletion of the node representing the tag from being connected to the another node representing the content document in the graph-based index.
(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144